In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00128-CR



        JEREMY CASE RODRIGUEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 12th District Court
                Walker County, Texas
                Trial Court No. 26,838




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Jeremy Case Rodriguez has filed a motion to dismiss his appeal.1 The motion was signed

by both Rodriguez and his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

        Accordingly, we dismiss this appeal.




                                                         Josh R. Morriss, III
                                                         Chief Justice


Date Submitted:           November 4, 2015
Date Decided:             November 5, 2015

Do Not Publish




1
 Originally appealed to the Tenth Court of Appeals in Waco, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2